Title: To James Madison from Robley Dunglison, 11 November 1825
From: Dunglison, Robley
To: Madison, James


        
          Dear Sir,
          University of Virginia Novr. 11. 1825.
        
        Mr. St. Aubyn—the son of an English Baronet, and Mr. Hallam, both from Cambridge England, being extremely desirous of meeting with an introduction to you, I have taken the liberty of recommending them to your notice. They are making a tour through some of the States and have been with us at the University for the last two days.
        Every thing, I am happy to say, is going on well with us here, and we are in great hopes that the late disturbance, which created so much annoyance to us all, will be productive of ultimate benefit to the establishment. Believe me, With sentiments of great respect, Your obedt Servt.
        
          Robley Dunglison
        
      